DETAILED ACTION
	This action is responsive to 11/06/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is related to user interface systems for electronic devices.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A device, comprising: a first housing portion and a second housing portion; a reflective surface defining a substantially planar major surface of the second housing portion; a reflector, coupled to the first housing portion and movable relative to the first housing portion, thereby maintaining a line of sight relationship with the reflective surface as the first housing portion moves relative to the second housing portion; a signal emitter and a signal receiver, supported by the first housing portion, the signal emitter delivering non-visible signals to the reflective surface and the signal receiver receiving reflections of the non-visible signals; one or more haptic devices, supported by the second housing portion; and one or more processors, operable with the signal receiver and the one or more haptic devices and actuating at least one haptic device when the signal receiver detects an object touching the reflective surface from the reflections”, as recited in independent claim 1.
Independent claim 16 further recites “A device, comprising: a first housing portion and a second housing portion; a hinge coupling the first housing portion to the second housing portion; a reflective surface defining a substantially planar major surface of the second housing portion; 4U.S.S.N. 15/244,918 a signal emitter and a signal receiver, supported by the first housing portion, the signal emitter delivering infrared light to the reflective surface and the signal receiver receiving reflections of the infrared light; a projector supported by the first housing portion and delivering images to the reflective surface defining a user interface; a reflector maintaining a line of sight relationship between the projector and the signal receiver, the reflector supported by the first housing portion and movable relative to the first housing portion between at least a first position and a second position to maintain another line of sight relationship with the reflective surface as the first housing portion pivots about the hinge relative to the second housing portion; one or more haptic devices, supported by the second housing portion; and one or more processors, operable with the signal receiver and the one or more haptic devices, the one or more processors actuating at least one haptic device when the signal receiver detects, from the reflections, an object interacting with a user actuation target projected upon the reflective surface.”
None of the references of record, alone or in combination, teaches or suggests the limitations underlined above with respect to independent claims 1 and 16. Therefore, it is not clear that a person of ordinary skill in the art, before the effective . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627